DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a receiver configured to receive at least an waveform-coded downmix signal …; a frequency reconstructor for performing frequency reconstruction…;  an upmixer for performing a parametric upmix of the reconstructed signal into M upmix signals in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4, 6-8, 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 9,489,957 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”. 
17/463,192
9,489,957 B2
4. A decoding method in a multi-channel audio processing system, the decoding method comprising: 


receiving at least an waveform-coded downmix signal comprising spectral coefficients corresponding to frequencies above a first cross-over frequency; 

























performing frequency reconstruction to determine to determine a reconstructed signal based on the waveform-coded downmix signal, wherein the reconstructed signal is above a second cross-over frequency, wherein the second cross-over frequency is different than the first cross-over frequency, and wherein the frequency reconstruction is based on the waveform-coded downmix signal; 















performing a parametric upmix of the reconstructed signal into M upmix signals.  
6. The method of claim 4, wherein M> 1.  
7. The method of claim 4, wherein the waveform-coded downmix signal is determined based on downmixing M waveform coded signals.  
8.The method of claim 4, wherein the frequency reconstruction is based on a frequency reconstruction parameter.  

10. An apparatus for decoding in a multi-channel audio processing system, the apparatus comprising: a receiver configured to receive at least an waveform-coded downmix signal comprising spectral coefficients corresponding to frequencies above a first cross-over frequency; a frequency reconstructor for performing frequency reconstruction to determine to determine a reconstructed signal based on the waveform-coded downmix signal, wherein the reconstructed signal is above a second cross-over frequency, wherein the second cross-over frequency is different than the first cross-over frequency, and wherein the frequency reconstruction is based on the waveform-coded downmix signal; an upmixer for performing a parametric upmix of the reconstructed signal into M upmix signals.  
11. The apparatus of claim 10, wherein M>1.  
12. The apparatus of claim 10, wherein the waveform-coded downmix signal is determined based on downmixing M waveform coded signals, wherein M> 1.  
13. The apparatus of claim 10, wherein the frequency reconstruction is based on a frequency reconstruction parameter.

1. A decoder for a multi-channel audio processing system for reconstructing M encoded channels, wherein M > 2, comprising: 
a first receiving stage configured to receive N waveform-coded downmix signals comprising spectral coefficients corresponding to frequencies between a first and a second cross-over frequency, wherein 1<N<M;

a second receiving stage configured to receive M waveform-coded signals comprising spectral coefficients corresponding to frequencies up to the first cross-over frequency, each of the M waveform-coded signals corresponding to a respective one of the M encoded channels; 

a downmix stage downstreams of the second receiving stage configured to downmix the M waveform-coded signals into N downmix signals comprising spectral coefficients corresponding to frequencies up to the first cross-over frequency; a first combining stage downstreams of the first receiving stage and the downmix stage configured to combine each of the N downmix signals received by the first receiving stage with a corresponding one of the N downmix signals from the downmix stage into N combined downmix signals; 

a high frequency reconstructing stage downstreams of the first combining stage configured to extend each of the N combined downmix signals from the combining stage to a frequency range above the second cross-over frequency by performing high frequency reconstruction, whereby each extended downmix signal comprises spectral coefficients corresponding to a range extending below the first cross-over frequency and above the second cross-over frequency; 

an upmix stage downstreams of the high frequency reconstructing stage configured to perform a parametric upmix of the N frequency extended signals from the high frequency reconstructing stage into M upmix signals comprising spectral coefficients corresponding to frequencies above the first cross-over frequency, each of the M upmix signals corresponding to one of the M encoded channels; 

and   a second combining stage downstreams of the upmix stage and the second receiving stage configured to combine the M upmix signals from the upmix stage with the M waveform- coded signals received by the second receiving stage.






14. A decoder for a multi-channel audio processing system for reconstructing M encoded channels, wherein M>2, comprising: a first receiving stage configured to receive N waveform-coded downmix signals comprising spectral coefficients corresponding to frequencies between a first and a second cross-over frequency, wherein 1<N<M; a second receiving stage configured to receive M waveform-coded signals comprising spectral coefficients corresponding to frequencies up to the first cross-over frequency, each of the M waveform-coded signals corresponding to a respective one of the M encoded channels; a downmix stage downstreams of the second receiving stage configured to downmix the M waveform-coded signals into N downmix signals comprising spectral coefficients corresponding to frequencies up to the first cross-over frequency; a first combining stage downstreams of the first receiving stage and the downmix stage configured to combine each of the N downmix signals received by the first receiving stage with a corresponding one of the N downmix signals from the downmix stage into N combined downmix signals; a high frequency reconstructing stage downstreams of the first combining stage configured to extend each of the N combined downmix signals from the combining stage to a frequency range above the second cross-over frequency by performing high frequency reconstruction, whereby each extended downmix signal comprises spectral coefficients corresponding to a range extending below the first cross-over frequency and above the second cross-over frequency; an upmix stage downstreams of the high frequency reconstructing stage configured to perform a parametric upmix of the N frequency extended signals from the high frequency reconstructing stage into M upmix signals comprising spectral coefficients corresponding to frequencies above the first cross-over frequency, each of the M upmix signals corresponding to one of the M encoded channels; and a second combining stage downstreams of the upmix stage and the second receiving stage configured to combine the M upmix signals from the upmix stage with the M waveform-coded signals received by the second receiving stage.


Claims 4, 5, 7-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 and 16 of U.S. Patent No. 9,728,199 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”. 
17/463,192
9,728,199 B2
4. A decoding method in a multi-channel audio processing system, the decoding method comprising: 


receiving at least an waveform-coded downmix signal comprising spectral coefficients corresponding to frequencies above a first cross-over frequency; 

performing frequency reconstruction to determine to determine a reconstructed signal based on the waveform-coded downmix signal, wherein the reconstructed signal is above a second cross-over frequency, wherein the second cross-over frequency is different than the first cross-over frequency, and wherein the frequency reconstruction is based on the waveform-coded downmix signal; 



performing a parametric upmix of the reconstructed signal into M upmix signals.  


5.  The method of claim 4, wherein the M upmix signals are interleaved with M waveform coded signals

7. The method of claim 4, wherein the waveform-coded downmix signal is determined based on downmixing M waveform coded signals.  
8.The method of claim 4, wherein the frequency reconstruction is based on a frequency reconstruction parameter.  
9. A non-transitory computer-readable medium having stored thereon instructions, that when executed by one or more processors, cause one or more processors to perform the method of claim 

10. An apparatus for decoding in a multi-channel audio processing system, the apparatus comprising: a receiver configured to receive at least an waveform-coded downmix signal comprising spectral coefficients corresponding to frequencies above a first cross-over frequency; a frequency reconstructor for performing frequency reconstruction to determine to determine a reconstructed signal based on the waveform-coded downmix signal, wherein the reconstructed signal is above a second cross-over frequency, wherein the second cross-over frequency is different than the first cross-over frequency, and wherein the frequency reconstruction is based on the waveform-coded downmix signal; an upmixer for performing a parametric upmix of the reconstructed signal into M upmix signals.  
11. The apparatus of claim 10, wherein M>1.  
12. The apparatus of claim 10, wherein the waveform-coded downmix signal is determined based on downmixing M waveform coded signals, wherein M> 1.  
13. The apparatus of claim 10, wherein the frequency reconstruction is based on a frequency reconstruction parameter.

1. A method for decoding a time frame of an encoded audio bitstream in an audio processing system, the method comprising: 
extracting from the encoded audio bitstream a first waveform-coded signal comprising spectral coefficients corresponding to frequencies up to a first cross-over frequency for a time frame; 

performing parametric decoding at a second cross-over frequency for the time frame to generate a reconstructed signal, wherein the second cross-over frequency is above the first cross-over frequency and the parametric decoding uses reconstruction parameters derived from the encoded audio bitstream to generate the reconstructed signal; 

extracting from the encoded audio bitstream a second waveform-coded signal comprising spectral coefficients corresponding to a subset of frequencies above the first cross-over frequency for the time frame; interleaving the second waveform-coded signal with the reconstructed signal to produce an interleaved signal for the time frame, and combining the interleaved signal with the first waveform-coded signal.


16. A non-transitory computer readable medium comprising instructions that when executed by a processor perform the method of claim 1.
15. An audio decoder for decoding a time frame of an encoded audio bitstream, the audio decoder comprising: a demultiplexer for extracting from the encoded audio bitstream a first waveform-coded signal comprising spectral coefficients corresponding to frequencies up to a first cross-over frequency for a time frame; a parametric decoder operating at a second cross-over frequency to generate a reconstructed signal for the time frame, wherein the second cross-over frequency is above the first cross-over frequency and the parametric decoding uses reconstruction parameters derived from the encoded audio bitstream to generate the reconstructed signal; a demultiplexer for extracting from the encoded audio bitstream a second waveform-coded signal comprising spectral coefficients corresponding to a subset of frequencies above the first cross-over frequency for the time frame; an interleaver for interleaving the second waveform-coded signal with the reconstructed signal to produce an interleaved signal for the time frame, and a synthesizer for combining the interleaved signal with the first waveform-coded signal.




Claims 4, 5, 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-14 of U.S. Patent No. 10,438,602 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”. 
17/463,192
10,438,602 B2
4. A decoding method in a multi-channel audio processing system, the decoding method comprising: 


receiving at least an waveform-coded downmix signal comprising spectral coefficients corresponding to frequencies above a first cross-over frequency; 


performing frequency reconstruction to determine to determine a reconstructed signal based on the waveform-coded downmix signal, wherein the reconstructed signal is above a second cross-over frequency, wherein the second cross-over frequency is different than the first cross-over frequency, and wherein the frequency reconstruction is based on the waveform-coded downmix signal; 



performing a parametric upmix of the reconstructed signal into M upmix signals.  


5.  The method of claim 4, wherein the M upmix signals are interleaved with M waveform coded signals

8.The method of claim 4, wherein the frequency reconstruction is based on a frequency reconstruction parameter.  

9. A non-transitory computer-readable medium having stored thereon instructions, that when executed by one or more processors, cause one or more processors to perform the method of claim 

10. An apparatus for decoding in a multi-channel audio processing system, the apparatus comprising: a receiver configured to receive at least an waveform-coded downmix signal comprising spectral coefficients corresponding to frequencies above a first cross-over frequency; a frequency reconstructor for performing frequency reconstruction to determine to determine a reconstructed signal based on the waveform-coded downmix signal, wherein the reconstructed signal is above a second cross-over frequency, wherein the second cross-over frequency is different than the first cross-over frequency, and wherein the frequency reconstruction is based on the waveform-coded downmix signal; an upmixer for performing a parametric upmix of the reconstructed signal into M upmix signals.  
13. The apparatus of claim 10, wherein the frequency reconstruction is based on a frequency reconstruction parameter.

1. A method for decoding a time frame of an encoded audio bitstream in an audio processing system, the method comprising: 

extracting from the encoded audio bitstream a first waveform-coded signal comprising spectral coefficients corresponding to frequencies up to a first cross-over frequency for a time frame; 
performing parametric decoding above a second cross-over frequency in a reconstruction range for the time frame to generate a reconstructed signal, wherein the second cross-over frequency is above the first cross-over frequency and the parametric decoding uses reconstruction parameters derived from the encoded audio bitstream to generate the reconstructed signal; 
extracting from the encoded audio bitstream a second waveform-coded signal comprising spectral coefficients corresponding to a subset of frequencies above the first cross-over frequency for the time frame; 
and interleaving the second waveform-coded signal with the reconstructed signal to produce an interleaved signal for the time frame.

13. A non-transitory computer readable medium comprising instructions that when executed by a processor perform the method of claim 1.
14. An audio decoder for decoding a time frame of an encoded audio bitstream, the audio decoder comprising: a first demultiplexer for extracting from the encoded audio bitstream a first waveform-coded signal comprising spectral coefficients corresponding to frequencies up to a first cross-over frequency for a time frame; a parametric decoder operating above a second cross-over frequency in a reconstruction range to generate a reconstructed signal for the time frame, wherein the second cross-over frequency is above the first cross-over frequency and the parametric decoding uses reconstruction parameters derived from the encoded audio bitstream to generate the reconstructed signal; a second demultiplexer for extracting from the encoded audio bitstream a second waveform-coded signal comprising spectral coefficients corresponding to a subset of frequencies above the first cross-over frequency for the time frame; and an interleaver for interleaving the second waveform-coded signal with the reconstructed signal to produce an interleaved signal for the time frame.



Claims 4, 5, 7, 8, 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,114,107 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”. 
17/463,192
11,114,107 B2
4. A decoding method in a multi-channel audio processing system, the decoding method comprising: 


receiving at least an waveform-coded downmix signal comprising spectral coefficients corresponding to frequencies above a first cross-over frequency; 





performing frequency reconstruction to determine to determine a reconstructed signal based on the waveform-coded downmix signal, wherein the reconstructed signal is above a second cross-over frequency, wherein the second cross-over frequency is different than the first cross-over frequency, and wherein the frequency reconstruction is based on the waveform-coded downmix signal; 
performing a parametric upmix of the reconstructed signal into M upmix signals.  
5.  The method of claim 4, wherein the M upmix signals are interleaved with M waveform coded signals

7. The method of claim 4, wherein the waveform-coded downmix signal is determined based on downmixing M waveform coded signals.  

8.The method of claim 4, wherein the frequency reconstruction is based on a frequency reconstruction parameter.  

10. An apparatus for decoding in a multi-channel audio processing system, the apparatus comprising: a receiver configured to receive at least an waveform-coded downmix signal comprising spectral coefficients corresponding to frequencies above a first cross-over frequency; a frequency reconstructor for performing frequency reconstruction to determine to determine a reconstructed signal based on the waveform-coded downmix signal, wherein the reconstructed signal is above a second cross-over frequency, wherein the second cross-over frequency is different than the first cross-over frequency, and wherein the frequency reconstruction is based on the waveform-coded downmix signal; an upmixer for performing a parametric upmix of the reconstructed signal into M upmix signals.  
11. The apparatus of claim 10, wherein M>1.  
12. The apparatus of claim 10, wherein the waveform-coded downmix signal is determined based on downmixing M waveform coded signals, wherein M> 1.  
13. The apparatus of claim 10, wherein the frequency reconstruction is based on a frequency reconstruction parameter.

1. A decoding method in a multi-channel audio processing system for reconstructing M encoded channels, wherein M>2, comprising the steps of: 
receiving N waveform-coded downmix signals comprising spectral coefficients corresponding to frequencies between a first and a second cross-over frequency, wherein N<M;
 receiving M waveform-coded signals comprising spectral coefficients corresponding to a respective one of the M encoded channels; 
performing frequency reconstruction to determine N reconstructed downmix signals, wherein the frequency reconstruction determines the N reconstructed downmix signals corresponding to a frequency range above the second cross-over frequency based on the N waveform-coded downmix signals; 
performing a parametric upmix of the N frequency reconstructed downmix signals into M upmix signals; 
and interleaving the M upmix signals with the M waveform-coded signals.






2. A decoder for a multi-channel audio processing system for reconstructing M encoded channels, wherein M>2, comprising: a first receiving stage configured to receive N waveform-coded downmix signals comprising spectral coefficients corresponding to frequencies between a first and a second cross-over frequency, wherein N<M; a second receiving stage configured to receiving M waveform-coded signals comprising spectral coefficients corresponding to a respective one of the M encoded channels; a frequency reconstructing stage configured to perform frequency reconstruction to determine N reconstructed downmix signals, wherein the frequency reconstruction determines the N reconstructed downmix signals corresponding to a frequency range above the second cross-over frequency based on the N waveform-coded downmix signals; an upmix stage downstreams of the frequency reconstructing stage configured to perform a parametric upmix of the N frequency reconstructed downmix signals into M upmix signals; and an interleaver stage downstreams of the upmix stage and the second receiving stage configured to interleave the M upmix signals from the upmix stage with the M waveform-coded signals received by the second receiving stage.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiko U.S. PAP 2012/0002818, in view of Neuendorf U.S. PAP 2011/0202353 A1.


Regarding claim 4 Heiko teaches a decoding method in a multi-channel audio processing system (audio encoder and decoder systems, see abstract), the decoding method comprising: 
receiving at least an waveform-coded downmix signal comprising spectral coefficients corresponding to frequencies above a first cross-over frequency (the decoder system comprises perceptual decoding means for decoding based on the bitstream signal. The decoding means are configured to generate by decoding an (internal) first signal and an (internal) second signal and to output a downmix signal and a residual signal, see par. [0042]); 
performing frequency reconstruction to determine to determine a reconstructed signal based on the waveform-coded downmix signal ( the PS decoding module operates prior to the SBR decoding module in the decoder, as shown in FIG. 15. Thus, the residual signal is part of the low band used for high frequency reconstruction, see par. [0120]), 

performing a parametric upmix of the reconstructed signal into M upmix signals (the system comprises an upmix stage for generating the stereo signal based on the downmix signal and the residual signal, with the upmix operation of the upmix stage being dependent on the one or more parametric stereo parameters, see par. [0046]).  
However Heiko does not teach wherein the reconstructed signal is above a second cross-over frequency, wherein the second cross-over frequency is different than the first cross-over frequency, and wherein the frequency reconstruction is based on the waveform-coded downmix signal. 
IN the same field of endeavor Neuendorf teaches an apparatus for decoding an encoded audio signal, the encoded audio signal having a first portion encoded in accordance with a first encoding algorithm, a second portion encoded in accordance with a second encoding algorithm, BWE parameters for the first portion and the second portion and a coding mode information indicating a first decoding algorithm or a second decoding algorithm, may have: a first decoder for decoding the first portion in accordance with the first decoding algorithm for a first time portion of the encoded signal to acquire a first decoded signal, wherein the first decoder has an LPC-based coder; a second decoder for decoding the second portion in accordance with the second decoding algorithm for a second time portion of the encoded signal to acquire a second decoded signal, wherein the second decoder has a transform-based coder; a BWE module having a controllable crossover frequency, the BWE module being configured for performing a bandwidth extension algorithm using the first decoded signal and the BWE parameters for the first portion, and for performing a bandwidth extension algorithm using the second decoded signal and the bandwidth extension parameter for the second portion, wherein the BWE module is configured to use a first crossover frequency for the bandwidth extension for the first decoded signal and to use a second crossover frequency for the bandwidth extension for the second decoded signal, wherein the first crossover frequency is higher than the second crossover frequency, see par. [0010].
It would have been obvious to one of ordinary skill in the art to combine the Heiko reference with the teachings of Neuendorf for the benefit of allowing an adapted crossover frequency combined with a flexible choice for the used core coder so that the coded signal provides a significantly higher perceptual quality, see par. [0021].


Regarding claim 5 Heiko teaches the method of claim 4, wherein the M upmix signals are interleaved with M waveform coded signals (waveform coding in combination with a decorrelated signal is used; and in the higher frequency range (see frequency range 53), a SBR regenerated signal which is regenerated from the lower frequencies is used in combination with the decorrelated signal produced by the PS decoder, see par. [0118]).  
Regarding claim 6 Heiko teaches the method of claim 4, wherein M> 1 (the upmix matrix H ensures that for IID=0 dB and ICC=0 (i.e. the case where for the respective band the stereo channels L and R are independent and have the same level, see par. [0095]).  
Regarding claim 7 Heiko teaches the method of claim 4, wherein the waveform-coded downmix signal is determined based on downmixing M waveform coded signals (the downmix matrix H.sup.-1 is identical to the upmix matrix H, see par. [0096]).  
Regarding claim 8 Heiko teaches the method of claim 4, wherein the frequency reconstruction is based on a frequency reconstruction parameter (In the decoder, based on the decoded downmix signal and the parametric stereo parameters a stereo signal is reconstructed that approximates the perceptual stereo image of the original stereo signal, see par. [0006]).  
Regarding claim 9 Heiko teaches a non-transitory computer-readable medium having stored thereon instructions, that when executed by one or more processors, cause one or more processors to perform the method of claim 4 (the systems and methods disclosed in the application may be implemented as software, firmware, hardware or a combination thereof. Certain components or all components may be implemented as software running on a digital signal processor or microprocessor, or implemented as hardware and or as application specific integrated circuits, see par. [0176]).  
Regarding claim 10  Heiko teaches an apparatus for decoding in a multi-channel audio processing system (audio encoder and decoder systems, see abstract), the apparatus comprising: 
a receiver configured to receive at least an waveform-coded downmix signal comprising spectral coefficients corresponding to frequencies above a first cross-over frequency (the decoder system comprises perceptual decoding means for decoding based on the bitstream signal. The decoding means are configured to generate by decoding an (internal) first signal and an (internal) second signal and to output a downmix signal and a residual signal, see par. [0042]); 
a frequency reconstructor for performing frequency reconstruction to determine to determine a reconstructed signal based on the waveform-coded downmix signal ( the PS decoding module operates prior to the SBR decoding module in the decoder, as shown in FIG. 15. Thus, the residual signal is part of the low band used for high frequency reconstruction, see par. [0120]); 
an upmixer for performing a parametric upmix of the reconstructed signal into M upmix signals (the system comprises an upmix stage for generating the stereo signal based on the downmix signal and the residual signal, with the upmix operation of the upmix stage being dependent on the one or more parametric stereo parameters, see par. [0046]).  
However Heiko does not teach wherein the reconstructed signal is above a second cross-over frequency, wherein the second cross-over frequency is different than the first cross-over frequency, and wherein the frequency reconstruction is based on the waveform-coded downmix signal.
IN the same field of endeavor Neuendorf teaches an apparatus for decoding an encoded audio signal, the encoded audio signal having a first portion encoded in accordance with a first encoding algorithm, a second portion encoded in accordance with a second encoding algorithm, BWE parameters for the first portion and the second portion and a coding mode information indicating a first decoding algorithm or a second decoding algorithm, may have: a first decoder for decoding the first portion in accordance with the first decoding algorithm for a first time portion of the encoded signal to acquire a first decoded signal, wherein the first decoder has an LPC-based coder; a second decoder for decoding the second portion in accordance with the second decoding algorithm for a second time portion of the encoded signal to acquire a second decoded signal, wherein the second decoder has a transform-based coder; a BWE module having a controllable crossover frequency, the BWE module being configured for performing a bandwidth extension algorithm using the first decoded signal and the BWE parameters for the first portion, and for performing a bandwidth extension algorithm using the second decoded signal and the bandwidth extension parameter for the second portion, wherein the BWE module is configured to use a first crossover frequency for the bandwidth extension for the first decoded signal and to use a second crossover frequency for the bandwidth extension for the second decoded signal, wherein the first crossover frequency is higher than the second crossover frequency, see par. [0010].
It would have been obvious to one of ordinary skill in the art to combine the Heiko reference with the teachings of Neuendorf for the benefit of allowing an adapted crossover frequency combined with a flexible choice for the used core coder so that the coded signal provides a significantly higher perceptual quality, see par. [0021].


Regarding claim 11 Heiko teaches the apparatus of claim 10, wherein M>1 (waveform coding in combination with a decorrelated signal is used; and in the higher frequency range (see frequency range 53), a SBR regenerated signal which is regenerated from the lower frequencies is used in combination with the decorrelated signal produced by the PS decoder, see par. [0118]).  
Regarding claim 12 Heiko teaches the apparatus of claim 10, wherein the waveform-coded downmix signal is determined based on downmixing M waveform coded signals, wherein M> 1 (the upmix matrix H ensures that for IID=0 dB and ICC=0 (i.e. the case where for the respective band the stereo channels L and R are independent and have the same level, see par. [0095]).  
Regarding claim 13 Heiko teaches the apparatus of claim 10, wherein the frequency reconstruction is based on a frequency reconstruction parameter (In the decoder, based on the decoded downmix signal and the parametric stereo parameters a stereo signal is reconstructed that approximates the perceptual stereo image of the original stereo signal, see par. [0006]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Atti ‘382 teaches frequency reconstruction by switching between coding technologies, see abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656